PER CURIAM.
The defendant challenges his sentence under the 1995 Sentencing Guidelines on the ground that chapter 95-184, the enacting legislation, violated the single subject requirement of the Florida Constitution. Based upon the Florida Supreme Court’s opinion in Heggs v. State, 25 Fla. L. Weekly S137, - So.2d -, 2000 WL 178052 (Fla. Feb. 17, 2000), we reverse.
Accordingly, we remand to the trial court for resentencing under the guidelines in effect prior to the enactment of chapter 95-184.
Reversed and remanded.